                      Case 3:20-cv-05397-BHS Document 4 Filed 05/14/20 Page 1 of 3



     Daniel J. Gibbons, WSBA # 33036
1
     Steven J. Dixson, WSBA # 38101
2    WITHERSPOON ∙ KELLEY
     422 West Riverside Avenue, Suite 1100
3    Spokane, WA 99201-0300
     Telephone: (509) 624-5265
4
     Facsimile: (509) 458-2728
5    djg@witherspoonkelley.com
     sjd@witherspoonkelley.com
6    Attorneys for Defendants The Bank of
7
     New York Mellon, f/k/a The Bank of
     New York as Trustee for First Horizon
8    Alternative Mortgage Securities Trust
     2006-AA6 and Mr. Cooper f/k/a Nationstar
9    Mortgage, LLC
10

11
                                  UNITED STATES DISTRICT COURT
12
                             WESTERN DISTRICT OF WASHINGTON (TACOMA)
13
     SCOTT TOWNSEND and DEBORAH                        Case No. 3:20-cv-05397-BHS
14   TOWNSEND, husband and wife,
                                                       NOTICE OF APPEARANCE
15
                               Plaintiffs,
16
     vs.
17
     THE BANK OF NEW YORK MELLON, f/k/a
18
     THE BANK OF NEW YORK AS TRUSTEE
19   FOR FIRST HORIZON ALTERNATIVE
     MORTGAGE SECURITIES TRUST 2006-AA6;
20   MR. COOPER f/k/a NATIONSTAR
     MORTGAGE, LLC,
21

22                             Defendants.

23

24
                TO:      ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD

25              PLEASE TAKE NOTICE that Daniel J. Gibbons and Steven J. Dixson of
26   Witherspoon • Kelley enter their appearances in the above cause on behalf of Defendants The
27
     Bank of New York Mellon, f/k/a The Bank of New York as Trustee for First Horizon
28

     NOTICE OF APPEARANCE - 1
     {S2022862; 1 }


                                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
                      Case 3:20-cv-05397-BHS Document 4 Filed 05/14/20 Page 2 of 3



     Alternative Mortgage Securities Trust 2006-AA6, and Mr. Cooper f/k/a Nationstar Mortgage,
1

2    LLC, without waiving any or all claims or defenses that may exist pursuant to FRCP 8, 12 or

3    otherwise, and request that all further pleadings and papers herein, except process, be served
4
     upon the undersigned, at the address stated below:
5
                                         Daniel J. Gibbons
6                                         Steven J. Dixson
7
                                        Witherspoon • Kelley
                                 422 W. Riverside Avenue, Suite 1100
8                                       Spokane, WA 99201
9               Respectfully submitted this 14th day of May, 2020.
10

11                                           WITHERSPOON • KELLEY
12
                                             s/Daniel J. Gibbons
13                                           Daniel J. Gibbons, WSBA # 33036
                                             djg@witherspoonkelley.com
14                                           s/Steven J. Dixson
                                             Steven J. Dixson, WSBA # 38101
15
                                             sjd@witherspoonkelley.com
16                                           422 W. Riverside Ave., Suite 1100
                                             Spokane, WA 99201-0300
17                                           Phone: 509-624-5265
                                             Fax: 509-458-2728
18
                                             Attorneys for Defendants The Bank of
19                                           New York Mellon, f/k/a The Bank of
                                             New York as Trustee for First Horizon
20                                           Alternative Mortgage Securities Trust
                                             2006-AA6 and Mr. Cooper f/k/a Nationstar
21
                                             Mortgage, LLC
22

23

24

25

26

27

28

     NOTICE OF APPEARANCE - 2
     {S2022862; 1 }


                                                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
                      Case 3:20-cv-05397-BHS Document 4 Filed 05/14/20 Page 3 of 3



                                      CERTIFICATE OF SERVICE
1

2            1.      I hereby certify that on the 14th day of May, 2020, I caused to be electronically
     filed the foregoing NOTICE OF APPEARANCE with the Clerk of the Court using the CM/ECF
3    System which will send notification of such filing to the following:
4
                Ha Thu Dao: hadaojd@gmail.com, Admin@Barrazalaw.com,
5               youremylawyer@gmail.com, haandlinda@gmail.com

6               Christina Latta Henry: chenry@HDM-legal.com, mainline@hdm-legal.com,
7
                HenryDeGraaffPS@jubileebk.net

8          2.      I hereby certify that I have mailed by United States Postal Service the foregoing
     document to the following non-CM/ECF participants at the address listed below: None.
9

10           3.     I hereby certify that I have mailed by United States Postal Service the document
     to the following CM/ECF participants at the address listed below: None.
11
             4.      I hereby certify that I have hand-delivered the document to the following
12
     participants at the addresses listed below: None.
13
                                           s/Daniel J. Gibbons
14                                         Daniel J. Gibbons, WSBA # 33036
                                           WITHERSPOON • KELLEY
15
                                           422 W. Riverside Ave., Suite 1100
16                                         Spokane, WA 99201-0300
                                           Phone: 509-624-5265
17                                         Fax: 509-458-2728
                                           djg@witherspoonkelley.com
18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE - 3
     {S2022862; 1 }


                                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
